Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 72-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Greca et al (WO2013179323).
La Greca teaches formaldehyde free binding composition for mineral fibers.
La Greca, abstract, teaches a formaldehyde-free aqueous binding composition (binder) comprising ammonium sulfamate, and a fibrous mineral material obtained by polymerization of said composition.
La Greca, pages 2-3, teaches a formaldehyde-free aqueous binding composition (binder) comprising: at least one monosaccharide, ammonium sulfamate or an alkali or alkaline earth metal sulfamate, ammonium hydroxide (NHOH), and/or an organic or inorganic ammonium salt.
La Greca, page 8, teaches examples of sulfamates that can be used are selected from: sodium, potassium, calcium and ammonium sulfamate.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52, 55, 56, 60, 63, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US20070122359).
Wang, paragraphs 7-11 of the PGPUB, teaches a dentifrice composition comprising:
(a) a binder system which provides a viscosity of from about 10,000 Pas to about 450,000 Pas
i) a hydrophilic clay material;
ii) a modified cellulose polymer;
iii) a carboxyvinyl polymer; and
iv) a natural gum derived anionic polymer;
(b) an effective amount of an oral care active; and
(c) a polar solvent carrier.
Wang, paragraph 30 of the PGPUB, further teaches (a) the binder system comprising a starch as a binder material. 

Wang, paragraph 41 of the PGPUB, further teaches (b) the oral care active comprising ascorbic acid as an antioxidant. 
Wang, paragraph 58 of the PGPUB, further teaches (c) the polar solvent carrier comprising water. 
Wang, paragraph 77 of the PGPUB, further teaches the composition comprising an additional component such as sodium cyclamate as a sweetening agent. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a composition comprising starch, ascorbic acid, sodium cyclamate, Vitamin C and water as taught by Wang as this is one suitable combination of components to make a dentifrice composition. 
Sodium cyclamate is also known sodium N-cyclohexylsulfamate as taught by Wang reads on a salt of N-cyclohexylsulfamic acid as claimed in claim 52. 
Starch as taught by Wang reads on a carbohydrate as claimed in claim 52. 
Ascorbic acid or vitamin C as taught Wang reads on the compound when R1 corresponds to a dihydroxyalkyl as claimed in claim 52.
A preamble of “for mineral fibers” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 
The composition as taught by Wang is the same composition as claimed in claim 52 and therefore it would be expected that the composition as taught by Wang is suitable for producing a bonded mineral fiber product by contacting the mineral fibers with the aqueous binder composition and thereafter curing the aqueous binder composition as claimed in claim 52. 

Regarding claim 55, Wang, paragraph 77 of the PGPUB, further teaches the composition comprising an additional component such as a combination of a hexose and a pentose as sweetening agents. 

Regarding claim 56, Wang, paragraph 77 of the PGPUB, teaches the flavor and sweetening agents may together comprise from 0.01% to 5% by weight or more of the preparations.

Regarding claim 60, Wang, paragraphs 7-11 of the PGPUB, teaches dentifrice composition comprising:
(a) a binder system which provides a viscosity of from about 10,000 Pas to about 450,000 Pas

ii) a modified cellulose polymer;
iii) a carboxyvinyl polymer; and
iv) a natural gum derived anionic polymer;
(b) an effective amount of an oral care active; and
(c) a polar solvent carrier.
Wang, paragraph 30 of the PGPUB, further teaches (a) the binder system comprising a starch as a binder material. 
Wang, paragraph 58 of the PGPUB, further teaches (c) the polar solvent carrier comprising water. 
Wang, paragraph 77 of the PGPUB, further teaches the composition comprising an additional component such as sodium cyclamate as a sweetening agent. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a composition comprising starch, sodium cyclamate and water as taught by Wang as this is one suitable combinations of components to make a dentifrice composition. 
Sodium cyclamate is also known sodium N-cyclohexylsulfamate as taught by Wang reads on a salt of N-cyclohexylsulfamic acid as claimed in claim 60. 
Starch as taught by Wang reads on a carbohydrate as claimed in claim 60. 
A preamble of “for mineral fibers” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for 
The composition as taught by Wang is the same composition as claimed in claim 60 and therefore it would be expected that the composition as taught by Wang is suitable for producing a bonded mineral fiber product by contacting the mineral fibers with the aqueous binder composition and thereafter curing the aqueous binder composition as claimed in claim 60. 

Regarding claim 63, Wang, paragraph 77 of the PGPUB, further teaches the composition comprising an additional component such as sodium cyclamate as a sweetening agent. 
Sodium cyclamate is also known sodium N-cyclohexylsulfamate as taught by Wang reads on a salt of N-cyclohexylsulfamic acid as claimed in claim 62. 

Regarding claim 67, Wang, paragraph 77 of the PGPUB, further teaches the composition comprising an additional component such as a combination of a hexose and a pentose as sweetening agents.

.

Allowable Subject Matter
Claims 53-54, 57-59, 61-62, 64-66 and 69-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further if all double patenting issues are resolved. 

Regarding claim 53, although Wang teaches sucrose and starch, Wang does not teach the composition comprising a carbohydrate having a DE value of from 60 to less than 100 as claimed in claim 53.

Regarding claim 54, although Wang teaches sucrose and starch, Wang does not teach the composition comprising a glucose syrup having a DE of from 60 to less than 100 as claimed in claim 54.

Regarding claim 57, although Wang teaches ammonium persulfate, Wang does not teach the composition comprising ammonia or an amine as claimed in claim 57.

Regarding claim 58, although Wang teaches a composition, Wang does not teach the composition comprising urea as claimed in claim 58. 

Regarding claim 59, although Wang teaches a composition, Wang does not teach the composition further comprising one or more fluorescent dyes which become non-fluorescent upon curing of the binder composition as claimed in claim 59.

Regarding claim 61, although Wang teaches sodium cyclamate, Wang does not teach the composition comprising sulfamic acid as claimed in claim 61. 

Regarding claim 62, although Wang teaches sodium cyclamate, Wang does not teach the composition comprising N-cyclohexyl sulfamic acid as claimed in claim 62. 

Regarding claim 64, Wang teaches sodium cyclamate, Wang does not teach the composition comprising one or both of cobalt sulfamate and nickel sulfamate as claimed in claim 64. 

Regarding claim 65, although Wang teaches sucrose and starch, Wang does not teach the composition comprising a carbohydrate having a DE value of from 60 to less than 100 as claimed in claim 65.

Regarding claim 66, although Wang teaches sucrose and starch, Wang does not teach the composition comprising a glucose syrup having a DE of from 60 to less than 100 as claimed in claim 66.



Regarding claim 70, Wang teaches a composition, Wang does not teach the composition comprising urea as claimed in claim 70. 

Regarding claim 71, although Wang teaches a composition, Wang does not teach the composition further comprising one or more fluorescent dyes which become non-fluorescent upon curing of the binder composition as claimed in claim 71.

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. 
Applicants argues about Examiner’s assessment in this regard. In any event, independent claims 52 and 60 have been amended to make it clear that the claimed binder composition is not only intended for binding mineral fibers but also is suitable for producing a bonded mineral fiber product by contacting the mineral fibers with the binder composition and thereafter curing the binder composition.
WANG neither teaches nor suggests that the dentifrice composition such as, e.g., a toothpaste disclosed therein is (also) suitable for binding mineral fibers and for this purpose, can be cured. Nor is it reasonable to assume that a (any) dentifrice composition may also be suitable as binder composition for anything (and in particular, mineral fibers) and may be curable. Further, the Examiner has not provided any 
Examiner respectfully traverses. 
The composition as taught by Wang is the same composition as claimed in claims 52 and 60 therefore it would be expected that the composition as taught by Wang is suitable for producing a bonded mineral fiber product by contacting the mineral fibers with the aqueous binder composition and thereafter curing the aqueous binder composition as claimed in claims 52 and 60.
Further explanation would need to be disclosed about how the composition of Wang would not be suitable for producing a bonded fiber product. 
Further, explanation is needed on what properties of Wang would not make it suitable for producing a bonded mineral fiber. 
Further, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding “it is not reasonable to assume that a (any) dentifrice composition may also be suitable as binder composition for anything (and in particular, mineral fibers) and may be curable” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to .  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US6881008, abstract, teaches particle binding compositions useful for stabilizing soil and other particles comprise water, an endosperm, an iron compound, a strong base, and a pH adjustor. The endosperm comprises the carbohydrate and protein portions of grains, seeds, or tubers. 
The pH adjustor is added to lower the pH and alkalinity of the particle binding composition, which improves its handling ability and renders the composition more compatible with soil. Examples of pH adjustors that may be used in the particle binding compositions of the invention include, but are not limited to, strong acids, such as sulfuric acid, sulfamic acid and nitric acid, and weak acids, such as formic acid, acetic acid and citric acid. The use of weak acids improves handling ability.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/5/2021